COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 JODY LYNN MORRIS,                                             No. 08-15-00249-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                             384th District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20140D02665)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
August 9, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before August 9, 2016.

       IT IS SO ORDERED this 7th day of July, 2016.



                                             PER CURIAM




Before McClure, CJ, Rodriguez and Hughes, JJ.